Citation Nr: 0724230	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  06-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for epididymitis.  

4.  Entitlement to service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1978.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.

The issues of service connection for a gastrointestinal 
disorder, epididymitis and erectile dysfunction are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran has a current acquired psychiatric disorder.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are negative for 
psychiatric complaints, symptoms, findings or diagnoses.  The 
report of the veteran's separation medical examination 
provides that his psychiatric examination was normal and 
identifies no defects or diagnoses.  These records, overall, 
are evidence against the claim because they do not show a 
current psychiatric disorder.  

An August 2003 VA outpatient depression screening was 
negative.  This report constitutes strong evidence against 
the veteran's claim because it fails to show that the veteran 
currently has depression or any other psychiatric disorder.

In fact, the veteran has submitted no post-service medical 
records demonstrating pertinent complaints, symptoms, 
findings or diagnoses at any time since separation.  The 
veteran has also failed to notify VA of any relevant 
outstanding treatment records that would demonstrate such a 
condition.  

During a December 2006 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran observed that he 
had received post-service treatment from his employer, Pine 
Bluff Arsenal, for a different claimed condition.  The 
veteran did not state that he had received post-service 
psychiatric treatment at Pine Bluffs Arsenal.  The Board 
finds that his silence is significant evidence that he 
received no psychiatric treatment at Pine Bluffs Arsenal and 
significant evidence against his claim.  

The Board recognizes the veteran's own assertions that he 
currently has an acquired psychiatric disorder, related to 
service.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis.  Espiritu, supra.  As a result, 
his own assertions do not constitute competent medical 
evidence in support of his claim. 

The Board is aware that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

In the present case, the veteran's own assertions of 
continuity of symptoms since separation are outweighed by the 
fact that he is unable to provide any objective evidence of 
post-service findings, diagnoses or treatment for an acquired 
psychiatric disorder, from any health care provider, at any 
time during the decades since his separation.  

The Court of Appeals for Veterans Claims (Court) has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Overall, the medical evidence demonstrates that the veteran 
is not entitled to service connection for the claimed 
acquired psychiatric disorder.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in February 
2004, May 2004 and March 2006 that discussed the particular 
legal requirements applicable to the veteran's claim, the 
evidence considered, and the pertinent laws and regulations.  
VA made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence. 

VA has no duty to provide the veteran an examination for this 
claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

This case simply does not meet the standards of  McLendon.  
There is no indication of any post-service complaints or 
findings of an acquired psychiatric disorder that is related 
to service.  The information and competent medical evidence 
of record (which shows no current diagnosis at all), as set 
forth and analyzed above, contains sufficient competent 
medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between 
the alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


REMAND

Statutes and regulations require VA to assist a claimant in 
obtaining evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

With respect to the veteran's claims for service connection 
for a gastrointestinal disorder, he testified during a 
December 2006 videoconference hearing before the undersigned 
Veterans Law Judge that he received relevant post-service 
treatment from his employer, Pine Bluffs Arsenal, during the 
33 years he worked there after separation.  The record does 
not contain such records.  

With respect to the veteran's claim for service connection 
for epididymitis and erectile dysfunction, his service 
medical records show that he injured his right testicle in 
April 1977.  Impressions included hematoma of the right 
testicle and epididymitis.  A January 2007 letter from a 
private urologist states that the veteran had a right 
spermatocele that was more likely than not related to the 
April 1977 trauma.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain from Pine Bluffs 
Arsenal any treatment records related to 
a gastrointestinal disorder, which have 
not previously been associated with the 
claims file.  If the facility has no 
record of such treatment, please 
associate written confirmation of this 
fact in the claims file.  The veteran 
himself should attempt to obtain these 
records in order to expedite the appeal.  

2.  Arrange for an examination to 
determine the nature, extent and 
etiology of any genitourinary disorder, 
to include epididymitis, erectile 
dysfunction or residuals of an injury 
to the testicles, that may be present.  
The claims file must be made available 
to the examiner.

Following a review of the relevant 
medical evidence in the claims file, 
the medical history, the clinical 
evaluation, and any tests that are 
deemed necessary, the examiner is asked 
to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any genitourinary 
disorder, to include epididymitis, 
erectile dysfunction or residuals of an 
injury to the testicles, is causally 
related to the injury to the right 
testicle described in the veteran's 
service medical records.  In doing so, 
the examiner is requested to address 
the January 2007 private opinion.

The examiner is requested to provide a 
rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  Then, readjudicate the veteran's 
claims for service connection for a 
gastrointestinal disorder, epididymitis 
and erectile dysfunction.  If any part 
of this decision is adverse to the 
veteran, he and his representative 
should be provided an SSOC.  A 
reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


